Exhibit 10.8

January 15, 2013

Wesley W. Winnekins

Dear Wes:

We are very pleased you are considering joining the MGC DIAGNOSTICS Team! The
purpose of this letter is to extend an offer of employment. Carefully review the
information enclosed and if you are in agreement signify your acceptance by
signing the signature page and return it to me within three days.

 

 

Position:

Executive Vice President, Finance and Corporate Development, reporting to Gregg
0. Lehman, Ph.D., CEO and President.

 

 

Date of Hire:

February 1, 2013

 

 

Base Salary:

$215,000 annually; (equivalent to $8,269.24 bi-weekly)

 

 

Equity:

12,000 restricted shares which will vest in one-third installments on the first,
second and third anniversary of your start date.

 

 

Bonus:

You are entitled to participate in the 2013 Senior Executive Bonus program which
compensates you 25% of base salary upon the MGC Diagnostics achieving its
corporate revenue and EBIT objectives at “Target”; and, contingent upon your
achievement of your position objectives.

 

 

Expenses:

Expenses are reimbursed pursuant to the Company’s travel and expense
reimbursement policies.

 

 

Performance
Review:


An annual performance evaluation will take place on or around December 1,
2013;and, annually thereafter.

 

 

Benefits:

As an employee of MGC DIAGNOSTICS Corporation, you are eligible to participate
in the Company’s benefit programs. New employees are eligible to participate in
the Company’s medical and dental benefit coverage upon completion of thirty days
of employment. The Company agrees that you will accrue PTO (paid time off) at a
rate equivalent to that of other Executive Vice Presidents, which is 200 hours
per year.

 

 

 

MGC Diagnostics’ benefit program is available for review on-line at
HRConnection.com. User name: XXXXX Password is XXXXXX. These are case sensitive.

 

 

Change in Control:

The Company’s Board of Directors will authorize a Change in Control agreement be
issued to you effective with your date of hire.


--------------------------------------------------------------------------------




 

 

Pre-employment Conditions:


This offer is contingent upon signing and returning the enclosed employment
offer; signing and returning a non-disclosure form;signing and returning the
Company’s Code of Conduct policy statement;and, successful completion of a
background and reference check.

 

 

 

In consideration of accepting employment with the MGC DIAGNOSTICS, you confirm
that you are not constrained by any existing non-compete agreements from
accepting employment and are not in violation of any non- compete obligations
with present or past employers.

 

 

 

You also acknowledge that this offer letter, along with the final form of any
referenced documents, represents the entire agreement between you and the
Company and that no verbal or written agreements, promises or representations
that are not specifically stated in this offer, are or will be binding upon the
Company.

 

 

 

In accepting this offer, you agree to keep the content confidential and not to
discuss or disclose any of its content with other individuals outside of your
immediate family or personal legal counsel.

Wes, congratulations! We are looking forward to you joining our team. If you
have any questions regarding benefits or other aspects of employment, please do
not hesitate to contact me or Gregg Lehman, Ph.D., CEO and President.

 

 

 

Kindest regards,

 

 

 

 

 

/s/ Sheryl A. Rapheal

 

 

Sheryl A. Rapheal,

 

 

Chief Compliance Officer &

 

 

Vice President of Human Resources and Administration

 

 

 

 

Enclosures: 4

 

 

 

 

 

Signatures:

 

 

 

 

 

/s/ Wesley W. Winnekins

1-31-13

 

Wesley W. Winnekins,

Date

 

EVP, Finance and Business Development

 

 

 

 

 

/s/ Gregg O. Lehman

1-15-13

 

Gregg O. Lehman, Ph.D.,

Date

 

Chief Executive Officer and President

 

 


--------------------------------------------------------------------------------